98 F.3d 1341
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Janet P. ALEXANDER, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 95-6383.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1996.

Before:  NORRIS, SUHRHEINRICH, and BATCHELDER.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Janet P. Alexander, appeals from an order of the district court which affirmed the denial of disability insurance benefits and supplemental security income.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision denying plaintiff the benefits she sought is not supported by substantial evidence.  Accordingly, the district court did not err in affirming the decision.


3
As the reasons why the decision should be affirmed have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by the magistrate judge in the Report and Recommendation filed on August 28, 1995.